Exhibit 10.6
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of the                      day of                     , 2009, by and between
Range Resources Corporation, a Delaware corporation (including any successors,
the “Company”), and                                          (the “Indemnitee”).
RECITALS:
     1. Competent and experienced persons are reluctant to serve or to continue
to serve corporations with publicly traded securities as directors, officers, or
in other capacities unless they are provided with adequate protection through
insurance or indemnification (or both) against claims and actions against them
arising out of their service to and activities on behalf of those corporations.
     2. The Board of Directors of the Company (the “Board”) has determined that
economic uncertainties and the litigation risk attendant to service as a
[director] [and] [officer] will make it more difficult to attract and retain
competent and experienced persons, that this situation is detrimental to the
best interests of the Company’s equity holders, and that the Company should act
to assure its directors and officers that there will be increased certainty of
adequate protection in the future.
     3. The Company’s Amended and Restated By-laws (the “By-laws”) provide that
the Company will indemnify certain persons to the fullest extent permitted by
applicable law, will advance expenses in connection therewith and permits this
Agreement, and Indemnitee’s willingness to serve as a [director] [and] [officer]
of the Company is based in part on Indemnitee’s reliance on such provisions in
the By-laws and on the additional protection provided by this Agreement.
     4. It is reasonable, prudent, and necessary for the Company to obligate
itself contractually to indemnify its directors and officers to the fullest
extent permitted by applicable law in order to induce them to serve or continue
to serve the Company.
     5. The Indemnitee is willing to serve and continue to serve the Company or
its Subsidiaries on the condition that he or she shall be indemnified to the
fullest extent permitted by law.
     6. Concurrently with the execution of this Agreement, the Indemnitee is
agreeing to serve or to continue to serve as a director or officer of the
Company and/or one or more of its Subsidiaries.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing, the Indemnitee’s
agreement to serve or continue to serve as a director or officer of the Company
and/or one or more of its

1



--------------------------------------------------------------------------------



 



Subsidiaries, and the covenants contained in this Agreement, the Company and the
Indemnitee agree as follows:
     1. Certain Definitions. For purposes of this Agreement:
          (a) Affiliate shall mean any Person that directly, or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with the Person specified.
          (b) Business Combination shall mean consummation of either (x) a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company, whether in one or a series of
related transactions, or (y) the acquisition of assets or stock of another
entity by the Company, excluding, however, any transaction pursuant to which:
               (i) Persons who were the beneficial owners (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Owner”),
respectively, of the then outstanding shares of common stock, par value $0.01
per share, of the Company (the “Outstanding Stock”) and the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the Company (the “Outstanding Company Voting
Securities”) immediately prior to such Business Combination, upon consummation
of such Business Combination, are the Beneficial Owners, directly or indirectly,
of more than 50% of the then outstanding shares of common stock (or similar
securities or interests in the case of an entity other than a corporation) and
more than 50% of the combined voting power of the then outstanding securities
(or interests) entitled to vote generally in the election of directors (or in
the selection of any other similar governing body in the case of an entity other
than a corporation) of the Surviving Corporation (as defined below) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination;
               (ii) no Person (other than the Company, any Subsidiary, any
employee benefit plan of the Company or any Subsidiary or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary of the Company) or group (within the meaning of Rule 13d-5
promulgated under the Exchange Act) (“Group”) becomes the Beneficial Owner of
35% or more of either (x) the then outstanding shares of common stock (or
similar securities or interests in the case of an entity other than a
corporation) of the Surviving Corporation, or (y) the combined voting power of
the then outstanding securities (or interests) entitled to vote generally in the
election of directors (or in the selection of any other similar governing body
in the case of an entity other than a corporation) of the Surviving Corporation;
and
               (iii) individuals who were Incumbent Directors at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination constitute at least a majority of the members of the
board of directors (or of any similar governing body in the case of an entity
other than a corporation) of the Surviving Corporation;

2



--------------------------------------------------------------------------------



 



where, for purposes of this definition of Business Combination, the term
“Surviving Corporation” means the entity resulting from a Business Combination
or, if such entity is a direct or indirect Subsidiary of another entity, the
entity that is the ultimate parent of the entity resulting from such Business
Combination:
          (c) Change of Control shall mean the occurrence of any of the
following events:
               (i) Change in Board Composition. Incumbent Directors cease for
any reason to constitute at least a majority of members of the Board;
               (ii) Business Combination. The consummation of a Business
Combination;
               (iii) Stock Acquisition. Any Person (other than the Company, any
Subsidiary, any employee benefit plan of the Company or any Subsidiary or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary of the Company) or Group becomes the Beneficial
Owner of 35% or more of either (x) the Outstanding Stock or (y) the Outstanding
Company Voting Securities; provided, however, that for purposes of this Section
1(c)(iii), no Change in Control shall be deemed to have occurred as a result of
the following acquisitions: (A) any acquisition directly from the Company, or
(B) any acquisition by a Person excluded from the definition of a Business
Combination pursuant to clauses (A), (B) and (C) of Section 1(b); or
               (iv) Liquidation. Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company (or, if no such approval is
required, the consummation of such a liquidation or dissolution).
          (d) Claim shall mean any threatened, pending, or completed action,
suit, or proceeding (including, without limitation, securities laws actions,
suits, and proceedings and also any cross claim or counterclaim in any action,
suit, or proceeding), whether civil, criminal, arbitral, administrative,
regulatory or investigative in nature, or any inquiry or investigation
(including discovery), whether instituted, made or conducted by the Company, any
governmental body or agency or self-regulatory body, or any other Person, that
the Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding.
          (e) Court of Competent Jurisdiction shall mean any state or federal
court located in the states of Delaware, New York or Texas, having subject
matter jurisdiction over the applicable proceeding, or any court in any other
jurisdiction in which a Claim is commenced by a third person for purposes of any
action, suit or proceeding related to this Agreement.
          (f) Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
          (g) Expenses shall mean all costs, expenses (including attorneys’ and
experts’ fees), and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in, or participating in (including on

3



--------------------------------------------------------------------------------



 



appeal), preparing to defend, be a witness in, or participate in, any Claim
relating to any Indemnifiable Event, or incurred in enforcing this Agreement,
any directors’ or officers’ insurance policies maintained by the Company or any
other indemnity right of the Indemnitee.
          (h) Incumbent Directors shall mean Persons who constitute the Board as
of the date of this Agreement and any Person becoming a director of the Company
if that Person’s appointment, election or nomination was approved by a vote of
at least 50% of the Incumbent Directors; provided, however, that any such Person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
other than the Board, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director.
          (i) Indemnifiable Event shall mean any actual or alleged act,
omission, statement, misstatement, event, or occurrence related to the fact that
the Indemnitee is or was a director, officer, employee, agent, or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, manager, employee, agent, or fiduciary of any of the Company’s
parent(s) or Subsidiaries and/or any other corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or by reason of any actual or alleged thing done or not done by the
Indemnitee in any such capacity. For purposes of this Agreement, the Company
agrees that the Indemnitee’s service on behalf of or with respect to any
Subsidiary or employee benefits plan of the Company or any Subsidiary of the
Company shall be deemed to be at the request of the Company. An Indemnifiable
Event may occur in connection with any activities of the Company or its
Subsidiaries and is not limited to events that occur in connection with a Change
of Control, a Potential Change of Control or any other major transaction.
          (j) Indemnifiable Liabilities shall mean all Expenses and all other
liabilities, losses, damages (including, without limitation, punitive,
exemplary, and the multiplied portion of any damages), judgments, payments,
fines, penalties, amounts paid in settlement, and awards paid or incurred
(including, without limitation, all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing) that arise
out of, or in any way relate to, a Claim based upon or relating to any
Indemnifiable Event. Indemnifiable Liabilities may arise from Claims asserted by
or in the right of the Company, any governmental body or agency, or any other
Person.
          (k) Person shall mean any individual, partnership, corporation,
limited liability company, trust or other entity.
          (l) Potential Change of Control shall be deemed to have occurred if
(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change of Control; (ii) any Person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change of Control; (iii) any Person who
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 10% or more of the combined voting power of the then
Outstanding

4



--------------------------------------------------------------------------------



 



Company Voting Securities, increases his beneficial ownership of such securities
by 5% or more over the percentage so owned by that Person on the date hereof,
provided that for purposes of this clause (iii) a “Person” shall (a) not include
the Company, any Subsidiary, any employee benefit plan of the Company or any
Subsidiary or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company and
(b) shall include any member of a Group of which any Person described in clause
(iii) is a member with respect to the Company’s Voting Securities; or (iv) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.
          (m) Reviewing Party shall mean (i) a member or members of the Board
who are not parties to the particular Claim for which the Indemnitee is seeking
indemnification or (ii) if a Potential Change of Control or a Change of Control
has occurred and the Indemnitee so requests, or if the members of the Board so
elect, or if all of the members of the Board are parties to such Claim, Special
Counsel.
          (n) Special Counsel shall mean special, independent legal counsel that
is experienced in matters of corporate law selected by the Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed material services for the Company or for the
Indemnitee within the last three years (other than as Special Counsel under this
Agreement or similar agreements).
          (o) Subsidiary shall mean, with respect to any Person, any corporation
or other entity of which a majority of the voting power of the Voting Securities
is owned, directly or indirectly, by that Person.
          (p) Voting Securities any securities or other equity interests that
vote generally in the election of directors or managers, in the admission of
general partners, or in the selection of any other similar governing body.
     2. Indemnification and Expense Advancement.
          (a) The Company shall indemnify the Indemnitee and hold the Indemnitee
harmless to the fullest extent permitted by law, as soon as practicable but in
any event no later than 30 days after written demand is presented to the
Company, from and against any and all Indemnifiable Liabilities. To the extent
the Indemnitee has been successful on the merits or otherwise in defense of any
Claim or any portion thereof or in defense of any issue or matter therein,
including without limitation dismissal without prejudice, the Indemnitee shall
be indemnified against all Indemnifiable Liabilities relating to, arising out of
or resulting from such Claim and no standard of conduct determination shall be
required. In all other cases, the obligations of the Company under Section 2(a)
shall be subject to the condition that the Reviewing Party shall have determined
(in a written opinion in any case in which Special Counsel is involved) that the
Indemnitee has satisfied any applicable standard of conduct under Delaware law
that is legally required as a condition precedent to the indemnification and
that the Indemnitee is otherwise permitted to be indemnified under this
Agreement and applicable law. Any determinations required under this Section
2(a) shall be made promptly by the Reviewing Party.

5



--------------------------------------------------------------------------------



 



          (b) If so requested by the Indemnitee, the Company shall advance to
the Indemnitee all reasonable Expenses incurred by the Indemnitee to the fullest
extent permitted by law (or, if applicable, reimburse the Indemnitee for any and
all reasonable Expenses incurred by the Indemnitee and previously paid by the
Indemnitee) within 10 business days after such request (an “Expense Advance”).
The Company shall be obligated from time to time at the request of the
Indemnitee to make or pay an Expense Advance in advance of the final disposition
or conclusion of any Claim. In connection with any request for an Expense
Advance, if requested by the Company, the Indemnitee or the Indemnitee’s counsel
shall submit an affidavit stating that the Expenses to which the Expense
Advances relate are reasonable. The Company shall not require collateral or
other security for the Indemnitee’s covenant to repay any Expense Advances that
should not have been paid or are unreasonable. The Indemnitee will return,
without interest, any portion of such Expense Advance that remains unspent at
the final conclusion of the Claim to which the Expense Advance related.
          (c) Any dispute as to the reasonableness of any Expense shall not
delay an Expense Advance by the Company. If, when, and to the extent that the
Reviewing Party determines that (i) the Indemnitee would not be permitted to be
indemnified with respect to a Claim under applicable law or (ii) the amount of
the Expense Advance was not reasonable, the Company shall be entitled to be
reimbursed by the Indemnitee, and the Indemnitee agrees to reimburse the Company
without interest for (x) all related Expense Advances that are made or paid by
the Company in the event that it is determined that indemnification would not be
permitted or (y) the excessive portion of any Expense Advances in the event that
it is determined that such Expenses Advances were unreasonable, in either case,
if and to the extent such reimbursement is required by applicable law; provided,
however, that if the Indemnitee has commenced legal proceedings in a Court of
Competent Jurisdiction to secure a determination that the Indemnitee could be
indemnified under applicable law, or that the Expense Advances were reasonable,
any determination made by the Reviewing Party that the Indemnitee would not be
permitted to be indemnified under applicable law or that the Expense Advances
were unreasonable shall not be binding. Thereafter, the Company shall be
obligated to continue to make Expense Advances, until a final judicial
determination is made to the contrary (as to which all rights of appeal there
from have been exhausted or lapsed). This judicial determination shall be
conclusive and binding on the Company and the Indemnitee, and, if the judicial
determination is that the Indemnitee was not permitted to be indemnified with
respect to a Claim under applicable law or that any Expense Advance was
unreasonable, the Indemnitee shall reimburse the Company as provided in this
Section 2(b).
          (d) Nothing in this Agreement, however, shall require the Company to
indemnify or advance Expenses to the Indemnitee or entitle Indemnitee to
indemnity with respect to (i) any Claim initiated by the Indemnitee, other than
a Claim solely seeking enforcement of the Company’s indemnification obligations
to the Indemnitee or a Claim authorized by the Board; or (ii) any Claim
initiated by the Company against the Indemnitee to protect and prevent
disclosure of confidential information of the Company; provided, however, that
if the Indemnitee is successful in a suit related to clause (ii), the Indemnitee
shall be entitled to be paid the Expenses related to such Claim.

6



--------------------------------------------------------------------------------



 



     3. Special Provisions in the Event of a Change of Control. If there is a
Potential Change of Control or a Change of Control and if the Indemnitee
requests in writing that Special Counsel be the Reviewing Party, then Special
Counsel shall be the Reviewing Party. In such a case, the Company agrees not to
request or seek reimbursement from the Indemnitee of any indemnification payment
or Expense Advances unless Special Counsel has rendered a written opinion to the
Company and the Indemnitee that the Company was not or is not permitted under
applicable law to indemnify, in whole or in part, the Indemnitee or that such
Expense Advances were unreasonable. However, if the Indemnitee has commenced
legal proceedings in any Court of Competent Jurisdiction to secure a
determination that such indemnification is permitted under applicable law or
that the Expense Advances were reasonable, any determination made by Special
Counsel that the Indemnitee would not be permitted to be indemnified under
applicable law or that the Expense Advances were unreasonable is not binding,
and the Company shall be obligated to continue to make Expense Advances, until a
final judicial determination is made to the contrary (as to which all rights of
appeal have been exhausted or lapsed). Such a final judicial determination shall
be conclusive and binding on the Company and the Indemnitee. The Company agrees
to pay the reasonable fees of Special Counsel and to indemnify Special Counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
and damages arising out of or relating to this Agreement or Special Counsel’s
engagement under this Agreement. Subject to the foregoing, any determination
made by the Reviewing Party otherwise shall be conclusive and binding on the
Company and the Indemnitee.
     4. Indemnification for Additional Expenses; Advances. To the fullest extent
permitted by applicable law, the Company shall indemnify the Indemnitee against
any and all costs and expenses (including attorneys’ and expert witnesses’ fees)
and, if requested by the Indemnitee, shall (within two business days of that
request) advance those costs and expenses to the Indemnitee, that are incurred
by the Indemnitee if the Indemnitee, whether by formal proceedings or through
demand and negotiation without formal proceedings: (a) seeks to enforce the
Indemnitee’s rights under this Agreement, (b) seeks to enforce the Indemnitee’s
rights to expense advancement or indemnification under any other agreement or
provision of the Company’s By-laws, certificate of incorporation or other
constituent documents now or hereafter in effect relating to Claims for
Indemnifiable Events, or (c) seeks recovery under any directors and officers’
liability insurance policies maintained by the Company, in each case regardless
of whether the Indemnitee ultimately prevails; provided, however, that a Court
of Competent Jurisdiction has not found the Indemnitee’s claim for
indemnification or expense advancements under the foregoing clauses (a), (b) or
(c) to be barred, unenforceable or frivolous, presented for an improper purpose,
without evidentiary support, or otherwise sanctionable under Federal Rule of
Civil Procedure No. 11 or an analogous rule or law, and provided further, that
if a court makes such a finding, the Indemnitee shall reimburse the Company for
any amounts previously advanced to the Indemnitee pursuant to this Section 4.
Subject to the preceding sentence, to the fullest extent permitted by applicable
law, the Company waives any and all rights that it may have to recover its costs
and expenses from the Indemnitee.
     5. Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some, but not all, of the
Indemnitee’s Indemnifiable Liabilities, the Company shall indemnify the
Indemnitee for the portion to which the Indemnitee is entitled.

7



--------------------------------------------------------------------------------



 



     6. Contribution.
          (a) Contribution Payment. To the extent the indemnification provided
for under any provision of this Agreement is determined not to be permitted
under applicable law, the Company, in lieu of indemnifying the Indemnitee,
shall, to the extent permitted by law, contribute to the amount of any and all
Indemnifiable Liabilities incurred or paid by the Indemnitee for which such
indemnification is not permitted. The amount the Company contributes shall be in
such proportion as is appropriate to reflect the relative fault of the
Indemnitee, on the one hand, and of the Company and any and all other Persons
(including officers and directors of the Company other than the Indemnitee and
other Persons not an Affiliate of the Company) who may be at fault
(collectively, including the Company, the “Third Parties”), on the other hand.
          (b) Relative Fault. The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of the
Indemnitee as determined by the court or other governmental agency or (ii) to
the extent such court or other governmental agency does not apportion relative
fault, by the Reviewing Party after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the relevant events, of each party, and other relevant equitable
considerations. The Company and the Indemnitee agree that it would not be just
and equitable if contribution were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 6(b).
          (c) Contribution Guidelines. The provisions in this Section 6(c) are
to be used as guidelines by the Company and the Indemnitee in determining the
amount to be contributed by the Company to the extent the use of such guidelines
is not prohibited by applicable law or by court order.
               (i) The amount to be contributed by the Company is to be an
amount equal to (A) the total Indemnifiable Liabilities incurred with respect to
the Indemnifiable Event assessed against or incurred or paid by the Indemnitee
for which such indemnification is not permitted (the “Ineligible Amounts”) minus
(B) the product of (1) the total Indemnifiable Liabilities incurred with respect
to the Indemnifiable Event assessed against or incurred or paid by the
Indemnitee and all Third Parties (“Total Contribution Amounts”) multiplied by
(2) the relative fault of the Indemnitee (expressed as a percentage).
               (ii) If any Third Parties (“Settled Parties”) shall have settled
Claims against them arising by reason of (or in part out of) the same
Indemnifiable Event, then: (A) if the Indemnifiable Liabilities assessed against
or incurred or paid by the Indemnitee take into account the relative fault of
the Settled Parties, then the amount to be contributed by the Company is to be
an amount equal to the amount by which the Indemnifiable Liabilities assessed
against or incurred or paid by the Indemnitee exceeds the product of (1) the sum
of Indemnifiable Liabilities assessed against or incurred or paid by the
Indemnitee and all Third Parties other than the Settled Parties multiplied by
(2) a fraction, the numerator of which is the relative fault of the Indemnitee
and the denominator of which is the sum of the relative fault of the Third
Parties other than the Settled Parties plus the relative fault of the Indemnitee
(expensed

8



--------------------------------------------------------------------------------



 



as a percentage), and (B) if the Indemnifiable Liabilities assessed against the
Indemnitee take into account, in lieu of the relative fault of the Settled
Parties, amounts actually paid by the Settled Parties in settlement of such
Indemnifiable Event, then the amount that the Company shall be obligated to
contribute pursuant to this Section 6 shall be an amount equal to the amount by
which the Ineligible Amounts assessed against or incurred or paid by the
Indemnitee exceed the product of (1) the relative fault of the Indemnitee
(expressed as a percentage) multiplied by (2) the sum of the Indemnified
Liabilities assessed against or incurred or paid by the Indemnitee and the Third
Parties other than the Settled Parties plus the amounts so paid by the Settled
Parties.
               (iii) The guidelines in the foregoing clauses (i) and (ii) are to
be applied, and adjusted as determined in good faith by a Reviewing Party or a
court determining the appropriate amount to be contributed by the Company
pursuant to this Section 6, as necessary to result in the Ineligible Amounts for
which the Indemnitee ultimately is responsible being proportionate to the
relative fault of the Indemnitee.
Notwithstanding the provisions of this Section 6, the total amount of
contribution provided to the Indemnitee pursuant to this Section 6 shall not
exceed the actual Ineligible Amounts assessed against or incurred or paid by the
Indemnitee and the Indemnitee shall not be liable for or obligated to pay to any
Third Party any contribution amounts solely as a result of this Section 6.
     7. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
under any provision of this Agreement or to receive contribution pursuant to
Section 6 of this Agreement, to the extent permitted by law the burden of proof
shall be on the Company to establish that the Indemnitee is not so entitled.
     8. No Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval),
or conviction, or upon a plea of nolo contendere, or its equivalent, or an entry
of an order of probation prior to judgment shall not create a presumption (other
than any presumption arising as a matter of law that the parties may not
contractually agree to disregard) that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
     9. Non-Exclusivity. The rights of the Indemnitee under this Agreement are
in addition to any other rights the Indemnitee may have under the Company’s
By-laws or certificate of incorporation, the Delaware General Corporation Law,
any other contract or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (i) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision, the
Indemnitee will be deemed to have such greater right under this Agreement and
(ii) to the extent that any change is made to any Other Indemnity Provision
(whether by statute or judicial decision) that permits any greater right to
indemnification than would be afforded under this Agreement as of the date
hereof, the Indemnitee will be deemed to have such greater rights under this
Agreement. The Indemnitee’s rights under this Agreement shall not be diminished
by any amendment to the Company’s By-laws or certificate of

9



--------------------------------------------------------------------------------



 



incorporation or of any other agreement or instrument to which the Indemnitee is
not a party, and shall not diminish any other rights that the Indemnitee now or
in the future has against the Company.
     10. Liability Insurance. Except as otherwise agreed to by the Company and
the Indemnitee in a written agreement, the Company shall use commercially
reasonable efforts to maintain an insurance policy or policies providing
directors and officers’ liability insurance, and the Indemnitee shall be covered
by that policy or those policies, in accordance with its or their terms, to the
maximum extent of the coverage available under such policy or policies for any
Company director or officer then in office. This insurance shall be pursuant to
policies with coverage, coverage limitations and other terms as the Board of
Directors deems appropriate; provided, however, that so long as commercially
reasonable, the Company shall maintain directors and officers’ insurance
consistent with this Section 10 of this Agreement in a total coverage amount not
less than the total coverage amount of the Company’s directors and officers’
liability insurance, including any umbrella coverages, in effect on the date of
this Agreement. Notwithstanding anything in this Agreement to the contrary, the
Company may suspend or modify the provisions of this Section 10 if (a) a
majority of the directors who are independent under the Company’s Corporate
Governance Guidelines determines that the coverage required by this Section 10
is not commercially reasonably available to the Company and (b) any substitute
liability insurance coverage provided insures the Indemnitee on the same terms
as the Company’s other officers and directors then in such positions.
     11. Period of Limitations. No action, lawsuit, proceeding or other Claim
related to this Agreement may be brought against the Indemnitee or the
Indemnitee’s spouse, heirs, executors, or personal or legal representatives, nor
may any cause of action be asserted in any such action, lawsuit, proceeding, or
other Claim by or on behalf of the Company, after the expiration of two years
after the statute of limitations begins to run with respect to the Indemnitee’s
act or omission that gave rise to the action, lawsuit, proceeding, or cause of
action; provided, however, that, if any shorter period of limitations is
otherwise applicable to any such action, lawsuit, proceeding, or cause of
action, the shorter period shall govern.
     12. Amendments. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by the Company and Indemnitee. No
waiver of any provision of this Agreement shall be effective unless in a writing
signed by the party granting the waiver. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions (whether or not similar) nor shall any waiver constitute a continuing
waiver.
     13. Other Sources. The Indemnitee shall not be required to exercise any
rights that the Indemnitee may have against any other Person (for example, under
an insurance policy) before the Indemnitee enforces his rights under this
Agreement. However, to the extent the Company actually indemnifies the
Indemnitee or advances to him or her Expenses, the Company shall be subrogated
to the rights of the Indemnitee and shall be entitled to enforce any such rights
which the Indemnitee may have against third parties. The Indemnitee shall
reasonably assist the Company in enforcing those rights if it pays his or her
costs and expenses of doing so. If the Indemnitee is actually indemnified or
advanced Expenses by any third party, then, for so long as

10



--------------------------------------------------------------------------------



 



the Indemnitee is not required to disgorge the amounts so received, to that
extent the Company shall be relieved of its obligation to indemnify the
Indemnitee or advance the Indemnitee Expenses.
     14. Successors and Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to the
Indemnitee and his or her counsel, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including, without limitation, any person acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
          (c) This Agreement is personal in nature and neither of the parties
will, without the consent of the other, assign or delegate this Agreement or any
rights or obligations of the parties except as expressly provided in Sections
14(a) and 14(b). Without limiting the generality or effect of the foregoing, the
Indemnitee’s right to receive payments under this Agreement is not assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer to the Indemnitee’s estate or by the Indemnitee’s will or by the laws
of descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 14(c), the Company will have no liability to
pay any amount so attempted to be assigned or transferred.
     15. Severability. If any provision of this Agreement is held to be illegal,
invalid, unenforceable or against public policy under present or future laws
effective during the term of this Agreement, that provision shall be fully
severable; this Agreement shall be construed and enforced as if that illegal,
invalid, or unenforceable provision had never comprised a part of the Agreement;
and the remaining provisions shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of that illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable
so long as it does not prejudice any other rights of any party under this
Agreement.
     16. Continuation of Indemnity. All agreements and obligations of the
Company contained in this Agreement shall continue during the period the
Indemnitee is a director or officer of the Company or is serving at the request
of the Company as a director, member, officer, employee, trustee, agent or
fiduciary of any other entity (including, but not limited to, another
corporation, limited liability company, partnership, joint venture, trust or
employee

11



--------------------------------------------------------------------------------



 



benefit plan) and shall also continue after the period of such service with
respect to any possible claims based on the fact that the Indemnitee was or had
been a director or officer of the Company or was or had been serving at the
request of the Company as a director, member, officer, employee, trustee, agent
or fiduciary of any other entity (including, but not limited to, another
corporation, limited liability company, partnership, joint venture, trust or
employee benefit plan).
     17 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws. Each party consents to non-exclusive
jurisdiction of any Court of Competent Jurisdiction, waives any objection to
venue in that forum or any defense based on forum non conveniens or similar
theories and agrees that service of process may be effected in any such action,
suit or proceeding by notice given in accordance with Section 19.
     18. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     19. Notices. Whenever this Agreement requires or permits notice to be given
by one party to the other, such notice must be in writing to be effective and
shall be deemed delivered and received by the party to whom it is sent upon
actual receipt (by any means) of such notice. Receipt of a notice by the
Secretary of the Company shall be deemed receipt of such notice by the Company.
     20. Complete Agreement. This Agreement constitutes the complete
understanding and agreement among the parties with respect to the subject matter
of the Agreement and, subject to Section 21 of this Agreement, supersedes all
prior agreements and understandings between the parties with respect to
indemnification of Indemnitee by the Company, other than any additional or other
indemnification and advancement rights that the Indemnitee may enjoy under the
Company’s By-laws, certificate of incorporation or other constituent documents,
its insurance coverages, or the Delaware General Corporation Law.
     21. Effect on Other Agreements and Rights. THIS AGREEMENT REPLACES AND
SUPERCEDES IN ITS ENTIRETY ANY INDEMNIFICATION OR CONTRIBUTION AGREEMENT
(WHETHER WRITTEN OR ORAL) ENTERED INTO BETWEEN THE COMPANY AND THE INDEMNITEE
PRIOR TO THE DATE OF THIS AGREEMENT (A “PRIOR AGREEMENT”), AND THE PRIOR
AGREEMENT SHALL TERMINATE UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE COMPANY AND THE INDEMNITEE; PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL NOT
AFFECT ANY EXISTING INDEMNITY OR ADVANCEMENT RIGHTS THAT THE INDEMNITEE MAY HAVE
OR BE DEEMED TO HAVE UNDER THE PRIOR AGREEMENT. IN ADDITION, THIS AGREEMENT DOES
NOT AFFECT ANY PAST, PRESENT OR FUTURE RIGHTS OF THE INDEMNITEE UNDER THE
BY-LAWS OR CERTIFICATE OF INCORPORATION OF THE COMPANY IN EFFECT ON THE DATE OF
THIS AGREEMENT OR AS LATER AMENDED.

12



--------------------------------------------------------------------------------



 



     22. Certain Interpretive Matters. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties by reason of the
extent to which any such party or its counsel participated in the drafting of it
or by reason of the extent to which any such provision is inconsistent with any
prior draft or previous forms of a similar agreement.
     23. No Employment Rights. Nothing in this Agreement is intended to create
in the Indemnitee any right to employment or continued employment.
     24. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original.
IN WITNESS WHEREOF, the Indemnitee has executed and the Company has caused its
duly authorized representative to execute this Agreement as of the date first
written above.

            RANGE RESOURCES CORPORATION
      By:         Name:           Title:           INDEMNITEE:
            [Name]             

13